DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on December 2, 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 9 – 10, 12,  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steele et al. (US 8,806,770).



With respect to claim 1, Steele et al. discloses a tape measure comprising a housing (18) comprising a tape opening (90) and a bumper (98) extending below the tape opening, the bumper comprising a recess surface (106) located at least partially above the tape opening; a shoulder portion (122) having an exterior surface; wherein the recess surface is setback from the exterior surface of the shoulder portion defining a gap distance (See Figure 1); a reel/spool (34) rotatably mounted within the housing; an elongate blade (14) wound around the reel, the elongate blade (14) having an inner end coupled to the reel and an outer end extending out of the tape opening (Figure 1); a hook assembly (26) coupled to the outer end of the elongate blade; and a retraction system (42) coupled to the reel, wherein the retraction system drives rewinding of the elongate blade on to the reel.  

Referring to claim 2, Steele et al. sets forth a tape measure wherein the gap distance is between 0.2 mm to 5 mm (See Figure 1).

In regards to claim 3, Steele et al. teaches a tape measure wherein the hook assembly (26) includes a lower hook extending below the elongate blade and an upper hook extending above the elongate blade (Figure 1).

Regarding claim 4, Steele et al. shows a tape measure wherein a lowermost surface of the lower hook extends below a lowermost surface of the shoulder portion defining an overhang distance, wherein the overhang distance is at least 3 mm (See Figure 1).


With regards to claim 9, Steele et al. discloses a tape measure where the retraction system (42) includes a coil spring (Column 2, lines 12 – 13).  

Referring to claim 10, Steele et al. sets forth a tape measure comprising a housing (18); a tape opening (90) defined in the housing; a bumper (98) coupled to the housing, the bumper comprising a recess surface (106) located at least partially above the tape opening; an impact corner (122) located below the tape opening (Figure 1); wherein the impact corner (122) is located in front of the recess surface defining a gap distance measured in the horizontal direction between the impact corner and the recess surface (Figure 1); a reel/spool (34) rotatably mounted within the housing; an elongate blade (14) wound around the reel, the elongate blade (14) having an inner end coupled to the reel and an outer end extending out of the tape opening (Figure 1); a hook assembly (26) coupled to the outer end of the elongate blade; and a retraction system (42) coupled to the reel, wherein the retraction system drives rewinding of the elongate blade on to the reel.  

In regards to claim 12, Steele et al. teaches a tape measure wherein the hook assembly includes a lower hook extending below the elongate blade and an upper hook extending above the elongate blade (Figure 1).  




Allowable Subject Matter

Claims 5 – 8, 11 and 13 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 16 – 20 are allowed.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered of relevance but fail to teach the combination as claimed:
Burch et al. (US Pub. No. 2015/0047216)
Harris et al. (US Pub. No. 2004/0064961)
Edwards (US 4,479,617)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244. The examiner can normally be reached Mon -Thu, 8:00am - 6:00pm.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
March 26, 2022



/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861